Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 17, 2016

The Court of Appeals hereby passes the following order:

A16A1901. INOA v. MARTE.

      On March 1, 2016, the trial court entered a permanent stalking protective order
against Carlos Inoa. On March 29, 2016, pursuant to OCGA § 9-11-60 (d) (1), Inoa
filed a motion to set aside the judgment based on lack of personal jurisdiction. The
trial court denied that motion on April 13, 2016, and on May 10, 2016, Inoa filed this
direct appeal. However, under OCGA § 5-6-35 (a) (8), an appeal from the denial of
a motion to set aside a judgment requires the discretionary appeal procedures.
Accordingly, this direct appeal must be DISMISSED for lack of jurisdiction.
Anderson v. GGS Hotel Holdings, Georgia, Inc., 234 Ga. App. 284 (505 SE2d 572)
(1998).


                                       Court of Appeals of the State of Georgia
                                                                            08/17/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.